                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SHIKEB SADDOZAI,
                                                                                        Case No. 18-05558 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER DENYING PLANTIFF’S
Northern District of California
 United States District Court




                                                 v.                                     SECOND MOTION FOR
                                  13                                                    APPOINTMENT OF COUNSEL
                                  14     RON DAVIS, et al.,
                                  15                  Defendants.
                                  16                                                    (Docket No. 11)
                                  17

                                  18          On September 11, 2018, Plaintiff, a state prisoner, filed a pro se civil rights
                                  19   complaint pursuant to 42 U.S.C. § 1983, and a motion for appointment of counsel.
                                  20   (Docket Nos. 1, 4.) On January 16, 2019, the Court dismissed the complaint with leave to
                                  21   amend and denied the motion for appointment of counsel. (Docket No. 7.) Plaintiff has
                                  22   filed a second motion for appointment of counsel. (Docket No. 11.) Plaintiff states that
                                  23   should the court deny the motion, he requests “a brief recital as to why the motion should
                                  24   not be granted.” (Id.)
                                  25          Plaintiff was previously informed that the decision to request counsel to represent
                                  26   an indigent litigant under § 1915 is within the sound discretion of the trial court and is
                                  27   granted only in exceptional circumstances. (Docket No. 7 at 3-5.) Plaintiff’s arguments
                                  28   that the complexity of the case, his limited access to library and knowledge of the law, and
                                   1   that he would be better served by the assistance of counsel should this matter go to trial,
                                   2   are the same reasons that he presented in the previous motion for appointment of counsel
                                   3   which this court denied. (Docket Nos. 4, 7.) Plaintiff’s lack of legal knowledge is not an
                                   4   exceptional circumstance because he is in the same position as any other pro se litigant.
                                   5   Prison law libraries contain resources for pro se litigants to assist them in prosecution of
                                   6   their cases. (See e.g., “Representing Yourself in Federal Court: A Handbook for Pro Se
                                   7   Litigants”.) Further, Plaintiff has adequately litigated this action to date by filing an
                                   8   amended complaint in compliance with the Court’s February 13, 2019 Order.
                                   9            Accordingly, Plaintiff’s motion is DENIED. This denial is without prejudice to the
                                  10   Court’s sua sponte appointment of counsel at a future date should the circumstances of this
                                  11   case warrant such appointment.
                                  12            This order terminates Docket No. 11.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.
                                  14            February 26, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  15
                                                                                           United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   Order Denying Mot. for Appt. of Counsel
                                       PRO-SE\BLF\CR.18\05558Saddozai_deny.atty2

                                  27

                                  28                                                   2
